The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the specified period is 3 minutes (180 seconds) and the 1-3 minute period (120 seconds) is totally within the specified period, the overlap is 66.7% (120/180) which is less than the more than 70% required by claim 1.  Thus the range of the specified period of claim 2 includes subject matter outside of the 70% or more required by claim 1.  For that reason it fails to further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler (US 2008/0317856) in view of Van Wijk, Prasad (newly cited and applied), Millington (2012) and Jain.  In example 5 of the patent publication Beutler teaches a method for determining a UV sensitivity.  With respect to claim 1, the method includes irradiating skin of a test subject with ultraviolet light to determine the UV sensitivity using the amount of biophotons to be detected within a specific period after the irradiation (see paragraphs [0164] and [0167]-[0168], wherein 50% or more {60%} of the specific period overlaps a period from 1 to 3 minutes after the irradiation (immediately after UV irradiation the photo emission was measured by single photo-counting over a period of 200 seconds, paragraph [0167]).  With respect to claim 5, the UV irradiation is performed at a UV irradiation dose of from 300 to 8000 mJ/cm2 (10 mW/cm2 x 1 mJ/s/mW x 2 minutes x 60 seconds/minute = 1200 mJ/cm2, see paragraph [0167]).  With respect to claim 8, the example teaches a method for evaluating or searching for a UV sensitivity-reducing agent.  The method includes administering a test substance to a subject or bringing the test substance into contact with the subject (test volunteer with healthy skin were grouped and given a combination of vital substances, paragraph [0163] and [0173]) in addition to the steps of the method of claim 1 as outlined above.  With respect to claim 9, the test subject is human (see paragraph [0163]).  With respect to claims 10-11, administration of the test substance to the subject was performed a specific frequency of once or multiple times within a specific administration or contact period provided before the UV irradiation (volunteers were given a soft gelatin capsule twice a day over a period of six months with irradiation performed after they stopped taking the test substance, see paragraphs [0163] and [0165]).  With respect to claim 13, the amounts of biophotons were compared between a higher-concentration test substance-administered group and a lower-concentration test substance-administered group; between a test substance-administered group and a placebo-administered group; between a test substance-administered group and a non-administered group; or between before and after administration of each test substance (see figure 1, paragraph [0163] and [0174]-[0175]).  Beutler gives a single time period to acquire the biophotons and attempt to determine a difference in the response, but does not give reasons for selecting that particular time period and/or excluding the first 30 seconds after irradiation.  
In the paper Van Wijk teaches using ultra-weak photon emission to determine the effect of oligomeric proanthocyanidins on oxidative stress of human skin.  Exposure of skin to ultraviolet (UV) radiation triggers oxidative stress in skin tissue that can lead to erythema (reddening of the skin), early skin aging or even cancer.  It had been suggested that oligomeric proanthocyanidins (OPCs), phytonutrients that belong to the polyphenol family have an anti-oxidant/anti-inflammatory activity on the skin.  Measuring ultra-weak photon emission (UPE, biophotons) is a non-invasive, fairly-sensitive and convenient technique for continuously monitoring oxidative stress.  The study was undertaken to confirm anti-oxidant activity of the specific OPCs cream formulation in human skin by measuring UPE of skin.  In the study 25 healthy female subjects participated.  As a baseline measurement of skin, UPE was recorded from the dorsal surface of the subjects’ hands before (spontaneous UPE) and after exposure to UV (UV-induced UPE).  The effects of the OPCs cream on spontaneous and UV-induced UPE were measured using a fractionated UV exposure protocol.  UV exposure resulted in an increase in UPE from both hands.  Repeat UV exposure also resulted in a long-term increase of spontaneous UPE.  This is likely due to depletion of anti-oxidant capacity of skin resulting in sensitization of skin to UV.  It was assessed by measuring spontaneous UPE at 80 min after each UV exposure.  Application of the OPCs cream immediately after UV exposure resulted in a significant (approximately 30%) decrease in UV-induced UPE.  Topical OPCs cream application also reduced sensitization of skin to UV following repeated UV exposure (i.e., reduced longterm increase in spontaneous UPE).  This study indicates that the specific OPCs cream formulation significantly decreases UV-induced oxidative stress in human skin based on UPE measurement.  It therefore suggests that regular use of this OPCs cream might protect skin from harmful effects of UV.  Section 2.3 describes the protocol for the recording of spontaneous and UV-induced UPE of intact human skin in combination with topical treatment with the OPCs cream.  The protocol was essentially based on a fractionated UVA exposure protocol involving three cycles of measurements with 80 minute intermediate periods.  The sequence of recordings and UV 
In the paper Prasad investigated ultraweak photon emission induced by visible light and ultraviolet A radiation via photoactivated skin chromophores: in vivo charge coupled device imaging.  Both visible light and ultraviolet A (UVA) radiation are known to initiate the formation of reactive oxygen species (ROS) in human skin by photosensitization reactions (types I and II). In the present study, the role of visible light and UVA radiation in the generation of ROS on the dorsal and the palmar side of a hand was investigated.  The ROS are known to oxidize biomolecules such as lipids, proteins, and nucleic acids to form electronically excited species, finally leading to ultraweak photon emission.  A highly sensitive charge coupled device camera and a low-noise photomultiplier tube were employed for detection of two-dimensional and one-dimensional ultraweak photon emission, respectively.  The experimental results show that oxidative stress is generated by the exposure of human skin to visible light and UVA radiation.  The oxidative stress generated by UVA radiation is claimed to be significantly higher than that by visible light.  Two-dimensional photon imaging can serve as a potential tool for monitoring the oxidative stress in the human skin induced by various stress factors irrespective of its physical or chemical nature.  Of relevance to the instant claims is section 2.2 on page 2 of the paper describing the process for both visible (section 2.2.1) and UVA (section 2.2.2).  In irradiating the skin with both types of light, the exposure time was 5 minutes, and the time between the end of irradiation and the start of measurement was kept at 20 seconds in each measurement (also see the description of figures 2 and 4-5).  
In the paper Millington investigated chemiluminescence from UVA-exposed skin followed by photon (biophoton) counting results in a complex emission due to a combination of 3/min and a constant temperature of 35 °C.  The sample was then irradiated in N2 for 2 minutes with UVA (320–400 nm see figure 1).  At a fixed time after cessation of irradiation (2 minutes in these studies), the atmosphere was switched from nitrogen to oxygen, resulting in a burst of PICL that generally decays far more slowly than the peak observed in nitrogen.  This luminescence cannot be due to photophysical processes or charge-recombination luminescence, but must be due to a chemical reaction between the irradiated substrate and O2.  Figure 3 shows that there is a weak component 2 shown in figures 2 and 3 are similar to those reported by other workers describing the total luminescence emission of skin following exposure to UVA in air with one major difference: in previous studies there was a significant delay between the end of the irradiation period and the start of photon counting.  For example in the initial study on mouse skin, this delay was 3 minutes compared to milliseconds for their experimental setup.  The paragraph bridging pages 142-143 teaches that fluorescence emitted from human skin when it is exposed to UV or blue wavelengths is well known, and arises from several endogenous fluorophores including the aromatic amino acid residues Trp and Tyr, collagen crosslinks, elastin, NADH, porphyrins and FAD.  Keratin and collagen also both emit phosphorescence at low temperatures, with keratin also showing room temperature phosphorescence.  The intrinsic phosphorescence from proteins in the solid state at room temperature is intense and long-lived (~5 seconds).  Figure 5 presents a comparison of total luminescence emission in O2 and PICL emission after exposure of bovine stratum corneum A), bovine skin collagen B), wool keratin C) and nylon 6 D) to UVA for 120 s at 35 °C.  It is noted that the PICL decay for bovine stratum corneum in figure 5 A is similar to the total luminescence emission in O2 decay.   
In the paper Jain investigated the antioxidant efficacy on human skin in vivo using UVA-induced chemiluminescence.   Exogenous factors (e.g. physical: UV irradiation; or chemical: hydrogen peroxide) and endogenous metabolic processes (e.g. cellular respiration, oxidative burst, etc.) generate oxidative stress in living tissues which are in balance with enzymatic antioxidative systems and ingested antioxidants under normal conditions.  These complex biological reactions are accompanied by chemiluminescence (ultraweak photon emission).  However, knowledge about the chemiluminescence decay characteristics of human skin and the modulatory influence of topically applied antioxidants is still scarce.  Using ICL-S (induced chemiluminescence of human skin), a highly sensitive in vivo method, the decay characteristics of UVA-induced photon emission caused by different UVA doses were investigated in detail.  In addition, modulatory properties of topical antioxidant pretreatment were examined for 2 weeks.  UVA-induced chemiluminescence signals were generally characterized by two distinct decay x – 200 s).  The comparison of these ICRs revealed that the first phase (0–5 s) of the chemiluminescence signal accounts for approximately 80% of the complete integral, indicating the importance of the first decay phase.  By including data obtained at various doses with different intensities, two completely different dose dependencies (UVA dose vs. ICR) were observed and were strictly dependent on whether the first decay phase (initial burst, 0–5 s) had been included in the integration interval or not.  For the complete integral (including the initial burst), an inverse correlation between UVA dose and ICR was observed (see figure 3) with a sigmoidal shape showing that a reduction of the UVA intensity by 50% (8.4 mW/cm2 to 4.2 mW/cm2) also resulted in a 50% decrease in maximum ICR.  This comparison revealed that the chemiluminescence intensity does not solely depend on the applied UVA dose, but also on the used UVA intensity.  Integrations starting 5 seconds after irradiation or later resulted in a direct correlation (see figure 4): higher UVA doses caused higher ICR.  Here, the dose-response relationship could be fitted by a logarithmic function (r = 0.973) and the chemiluminescence intensity only depended on the applied UVA dose regardless of the UVA intensity used.  At a fixed UVA dose of 252 mJ/cm2, generated with different UVA intensities (2.1, 4.2 and 8.4 mW/cm2), complete ICR values (0–200 s) displayed a pronounced dependence on UVA intensity (see figure 5).  This dependence diminished with increasing lower integration limits and was only slightly present at 5 seconds and no longer detectable when using higher integration starts (100 seconds in figure 5 for a period of 100 seconds to 200 seconds).  
It would have been obvious to one of ordinary skill in the art at the time the applications was filed to start the measurement of biophotons in the Beutler method at a time that was seconds after the irradiation ended because as shown by Van Wijk, Millington (2012) and Jain starting at least 20 seconds (van Wijk and Prasad), 2 minutes (Millington) or 100 seconds (Jain) after the irradiation produces reasonable results (Van Wijk) that do not include photophysical .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beutler in view of Van Wijk, Prasad, Millington (2012) and Jain as applied to claim 1 above, and further in view of Zastrow.  Beutler does not teach the UV irradiation is a mixture of UVA and UVB light.  
In the paper Zastrow describes a new sun protection factor based on free radicals generated by UV irradiation.  The paper uses the initial step of the whole cascade of biological effects in the skin, the creation of free radicals by means of UVA/UVB radiation, to develop a total sun protection factor.  Until now, existing in vivo indices have not been fully satisfying: SPF only reflects protection from UVB light, and persistent pigment darkening is restricted to the UVA part of the sun spectrum.  The quantitative measurement of free radicals generated in human skin biopsies by means of electron spin resonance X-band spectroscopy allows to determine a new total SPF.  This new sun protection index covers all UVA/UVB wavelengths taking into account their effects in the epidermis as well as the dermis.  Use of skin biopsies avoids exposure of human volunteers to potentially harmful radiation.  The new index is always 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use, in the Beutler method, a mixture of UVA and UVB as the light being irradiated because as taught by Zastrow both UVA and UVB contribute to the formation of oxidative products in skin and therefore to give a complete/total measurement of the effects of UV light on a test subject they should be both present in the irradiating UV light.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beutler in view of Van Wijk, Prasad, Millington (2012) and Jain as applied to claim 8 above, and further in view of Bennett or Lin (US 2019/0177688).  Beutler does not teach that the test subject is cultured epidermal cells, a 3D skin model, or a cultured skin tissue or specific contact times for these test subjects.  
In the paper Bennet looked at DNA damage in human skin, 3-D model, and cultured skin cells.  Clustered damage—two or more oxidized bases, abasic sites, or strand breaks on opposing DNA strands within a few helical turns—are formed in DNA by ionizing radiation.  Clusters are difficult for cells to repair and thus pose significant challenges to genomic integrity.  Although endogenous clusters were found in some permanent human cell lines, it was not known if clusters accumulated in human tissues or primary cells.  Using high-sensitivity gel electrophoresis, electronic imaging, and number average length analysis, they determined endogenous cluster levels in DNA from human skin, a 3-D skin model, and primary cultured skin cells (see second full paragraph on page 833).  DNA from dermis and epidermis of human skin contained extremely low levels of endogenous clusters (a few per gigabase).  However, cultured skin fibroblasts and keratinocytes—whether in monolayer cultures or in 3-D model skin cultures accumulated oxidized pyrimidine, oxidized purine, and abasic clusters.  The levels of endogenous clusters were decreased by growing cells in the presence of selenium or by increasing cellular levels of Fpg protein, presumably by increasing processing of clustered damages.  These results imply that the levels of endogenous clusters can be affected by the cells’ external environment and their ability to deal with DNA damage.  
In the patent publication Lin teaches a three-dimensional tissue, including: a first cellular region including cells of a first type; and a second cellular region including cells of a second type different from the first type, wherein the cells of the first type are cells that emit light by 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a 3-D skin model, and primary cultured skin cells as taught by Bennett or Lin in the Beutler methods because certain effects are easier to see in a 3-D skin model, and primary cultured skin cells compared to human skin as shown by Bennett or there is a recent desire/need to replace animal testing with a comparable a 3-D skin model, and primary cultured skin cells as taught by Lin.  
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. In response to the amendments a new rejection under 35 U.S.C. 112(d) has been applied to claim 2 and a new secondary reference has been added to the reference combination applied against the claims.  The arguments are moot with respect to the new rejection and the newly applied secondary reference.  Examiner notes that although it was not made, examiner considered making a new obviousness rejection based on a combination of the newly cited and applied Prasad reference in view of Beutler and Van Wijk, Millington (2012) or Jain but decided to limit the obviousness rejections to those outlined above.  This reference combination might be .
First, applicant’s arguments are not commensurate in scope with the claims in that while the independent claims do exclude the first 30 seconds after irradiation from the monitoring period, it does not require the monitoring period to begin at 30 seconds as evidenced by the limitations of claim 3 which define monitoring periods of 1 minute from 1 to 2 minutes after the UV irradiation, 1 minute from 2 to 3 minutes after the UV irradiation and 2 minutes from 1 to 3 minutes after the UV irradiation.  
While examine does agree that Beutler does not teach a detection window that excludes the first 30 seconds after UV irradiation and has an overlap of 70% or more with a period from 1-3 minutes after UV irradiation, there are plenty of reasons to show that such a detection period is an obvious modification of the Beutler method in view of the teachings of Van Wijk, Millington (2012) and Jain.  The instant claims are of a scope that any configuration of instruments can be used to provide UV irradiation to the skin and monitor the biophotons.  The instant claims also allow for the opportunity to place a substance on the skin between irradiation and biophoton monitoring. Thus the claim scope covers a configuration such as described by Van Wijk in which the two instruments are different and separate so that there is a period of time required to move from one instrument to the next and/or even to apply a substance to the skin prior to monitoring the biophotons.  In such a case, it is required to incorporate a delay between the two parts of the method and one of ordinary skill in the art would have recognized that that delay would depend upon several factors so that the delay taught by Van Wijk would be seen as easily modified to either shorten or lengthen it depending on those factors.  In other words Van Wijk taught a delay that they determined to be appropriate for their system that would allow them to perform the necessary actions between irradiation and biophoton detection.  In the newly cited and applied Prasad paper the delay was 20 seconds even without the apparent need to move the hand or apply something to the hand.  Millington (2012) and Jain show that, similar to the reason of applicant, there is radiation that is given off shortly after the UV irradiation ends which affects the ability to accurately monitor the radiation resulting from the biophotons.  As a result, both incorporated a delay between the UV irradiation and the start of biophoton detection which allowed the interfering radiation to decay to a point that it substantially did not interfere with the biophoton detection.  In the case of Millington, the delay was 2 minutes and in the case of Jain 
In the newly cited and applied Prasad paper inserted a 20 second delay between the end or irradiation and the start of detection.  Examiner also notes that in the newly cited Torinuki paper a skin homogenate was irradiated with UV light for one minute.  The second full paragraph on page 388 teaches that the process of used included the following steps: ultraweak CL was measured for 100 seconds, the sample was irradiated and ultraweak CL was again measured for 100 seconds after a 15 second delay.  While there is no reason given for the insertion of the 15 second delay, it is conceivable that the delay was for any of the reasons taught by Van Wijk, Millington (2012) and Jain.  Examiner also points to the newly cited Millington paper in which different samples were investigated by a technique similar to that in the applied Millington (2012) reference.  However, there was one significant difference in the process described in the newly cited Millington paper: the delay between the end of irradiation and the addition of oxygen at the start of monitoring the weak photo-induced chemiluminescence (PICL) emission from the sample is only one minute (see the paragraph bridging pages 641-642 and the first full paragraph on page 642).  This again points to one of ordinary skill in the art being able to adjust the start of the measurement period after irradiation based on factors such as taught by Van Wijk, Millington (2012) and Jain.  

Additionally, applicant is directed to the Sauermann reference, which was made of record in the office action mailed 11-3-20.  In this reference the irradiation and measurement devices are combined into a device incorporating both the irradiation and detection components into a single head placed near the skin (see figure 1 and its associated discussion).  This device uses shutters that open and close to separate the irradiation from the detection.  Of note in the device is a photo sensor used to protect the detector from being damaged by strong light (see the paragraph bridging pages 422-423).  This sensor is weakly light sensitive.  The computer will only be allowed to open the shutter leading to the PM detector when this photosensor does not sense any light. Thus there is an inherent delay between when the light irradiation ends and the shutter opens to expose the detector to the irradiated skin.  While it does not result in a delay before the start of monitoring of at least 30 seconds, it does show that those of ordinary skill in the art recognize that excessive light can affect the detector and/or detection process.  In the newly cited Peterson reference, the first paragraph on page 407 teaches that a UVA radiation source induces ultra-weak photon emission (UPE).  Following a short UVA exposure time of 10 s, measurements were started 3 s after termination of UVA irradiation.  The time delay was a safety margin for afterglow from the LEDs and during the automatic movement of the UVA source and shutter.  Here again there is a delay incorporated in the time between irradiation and measurement.  Thus one of ordinary skill in the art related to detection of biophotons from skin would not see preventing the detector from being exposed to light during a period that the light adversely affects either the detector and/or the detection process.  Here again is evidence that the 
 With respect to the combination of Beutler in view of Van Wijk, as noted above, the current claims are of a scope that the irradiation and detection can occur at different instruments in different locations.  Thus while the administration of the composition might be different, there is still the possibility that different instruments may be needed/used for the irradiation and detection steps.  Examiner points to the newly cited Evelson paper as another reference in which the sample is moved between the irradiation site and the detection site.  The first full paragraph on page 216 of that paper teaches that it required a delay of three minutes to move the mouse between the two locations.  Thus Van Wijk is still relevant for at least that aspect of claim 8.  Claim 1 does not require any administration of a composition and thus it doesn’t matter if a composition is administered or not.  In the newly cited Yasui paper, the paragraph bridging pages 132-133 teaches the application of a compound for converting ROS into light to an irradiated skin sample prior to measurement of biophotons (UVA-induced chemiluminescence).  In this reference the chosen interval between irradiation and measurement was 30 seconds after compound application which occurred immediately after irradiation.  This shows that one of ordinary skill in the art could have chosen a delay of the claimed 30 second after irradiation prior to the start of the measurement.  Thus contrary to the argument of applicant, there are even reasons that one of skill in the art would have consulted the Van Wijk reference with respect to the irradiation and analysis of skin for biophotons in the Beutler method.  
For these reasons the arguments of applicant are not persuasive.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are directed toward measurement of biophotons from different samples as explained above and/or to systems for making that measurement after irradiation of the sample.  Examiner notes that in the system described by Bertogna, the delay between the end of the irradiation period and the start of the measurement period appears to be variable (see the first paragraph of the right column of page 405).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797